Exhibit 10.1

 

RELEASE OF CLAIMS AND COVENANT NOT TO SUE

 

This Release of Claims and Covenant Not to Sue (“Release”) is executed as of the
     day of December, 2004 by [            , an individual resident of the State
of [            ]]1 [[            ], a [            ] corporation]2
(“Releasor”).

 

In consideration of a certain agreement by and between Asconi Corporation, a
Nevada corporation (the “Company”), and the Releasor, entered into on December
    , 2004, whereby the Company has agreed to reduce the purchase price of its
securities sold to certain “accredited” investors (including both individuals
and institutions) in the December 30, 2003 private placement of the Company’s
securities (the “2003 Private Placement”) from $5.00 to $3.50 per share by (x)
reducing the exercise price of the warrants sold in the 2003 Private Placement
to $5.00 (the “Warrant Repricing”) and (y) issuing additional common stock
shares of the Company (the “Share Issuance”), and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Releasor, for itself and its [subsidiaries, successors-in-interest,
representatives, agents and assigns,]3 [heirs, administrators, executors,
representatives, beneficiaries and assigns]4 hereby irrevocably and
unconditionally releases and discharges each of the Company, together with its
respective officers, directors, shareholders, partners, employees, heirs,
administrators, executors, representatives, beneficiaries, attorneys and assigns
(collectively, the “Releasees”), from any and all claims, demands, causes of
action, actions, judgments, liens, indebtedness, costs, damages, obligations,
attorneys’ fees, losses and liability of whatever kind and character, whether
known or unknown, foreseen or unforeseen, in law or equity, liquidated or
unliquidated, whether asserted personally, derivatively or in any other
capacity, arising from, referring to, relating to or in connection with, the
beginning of time to the date hereof, including, without limiting the foregoing,
those specifically related in any way to the Releasor’s purchase of the
Company’s securities in the 2003 Private Placement (all of the foregoing being
collectively referred to herein as the “Claims”).

 

The Releasor covenants and agrees not to sue or bring any action in law, or in
equity, including, but not limited to, an action in any court, forum, or
arbitration proceeding whether by original process or demand, counterclaim,
cross-claim, third-party process, impleader, claim for indemnity or contribution
or otherwise against the Releasees, and their successors, and assigns, arising
from, referring to, relating to, or in connection with, any of the Releasees
with respect to any claim (a) related in any way to the Claims, and/or (b)
otherwise released herein.

 

The Company hereby agrees to effect the Share Issuance and Warrant Repricing no
later than ten (10) business days of the date of this Release.

--------------------------------------------------------------------------------

1 To be inserted if Releasor is an individual.

2 To be inserted if Releasor is a corporation.

3 To be inserted if Releasor is a corporation.

4 To be inserted if Releasor is an individual.



--------------------------------------------------------------------------------

In connection with the above-referenced Share Issuance and Warrant Repricing,
the Releasor understands and hereby acknowledges that:

 

1. The shares of the Company’s common stock issued in connection with the Share
Issuance (the “Shares”) and the warrants to be issued in connection with the
Warrant Repricing (the “Repriced Warrants”) have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any applicable state
securities laws;

 

2. The Releasor cannot sell such Shares, the Repriced Warrants or the shares of
common stock issuable upon exercise of the Repriced Warrants (the “Warrant
Shares”) unless they are registered under the Act and any applicable state
securities laws or unless exemptions from such registration requirements are
available; a legend will be placed on any certificate or certificates evidencing
the Shares, stating that such securities have not been registered under the Act
and setting forth or referring to the restrictions on transferability and sales
of the securities; the Company will place stop transfer instructions against the
securities and the certificates for the securities to restrict the transfer
thereof; and the Company has no obligations to register the securities or assist
the undersigned in obtaining an exemption from the various registration
requirements except as set forth herein or therein. The Releasor agrees not to
resell the Shares, the Repriced Warrants, or the Warrant Shares without
compliance with the Act and any applicable state securities laws;

 

3. The Releasor will acquire the Shares, the Repriced Warrants and the Warrant
Shares solely for the Releasor’s own account for investment purposes only and
not with a view toward resale or distribution, either in whole or in part; has
no contract, undertaking, agreement or other arrangement, in existence or
contemplated, to sell, pledge, assign or otherwise transfer the Shares, the
Repriced Warrants and the Warrant Shares to any other person; and agrees not to
sell or otherwise transfer the Shares, the Repriced Warrants and the Warrant
Shares unless and until such securities are subsequently registered under the
Act and any applicable state securities laws or unless an exemption from any
such registration is available;

 

4. The Shares, the Repriced Warrants and the Warrant Shares represent
substantial risks, including the fact that the Releasor could lose the entire
amount of the Releasor’s investment,

 

5. Either alone or together with the Releasor’s purchaser representative (as
that term is defined in Regulation D under the Act), the Releasor has knowledge
and experience in financial and business matters that the Releasor is capable of
evaluating the merits and risks of an investment in the Company;

 

6. The Releasor represents and warrants that he satisfies the definition of
“accredited investor” as set forth in Rule 501(a) of Regulation D under the Act;

 

7. The Releasor is aware that the Shares, the Repriced Warrants and the Warrant
Shares have not been registered under the Act and that the Releasor has adequate
means of providing for his current needs and personal and family contingencies,
has no need for liquidity in the investment contemplated hereby, and is able to
bear the risk of loss of the Shares, the Repriced Warrants and the Warrant
Shares and that he may find it impossible to liquidate his investment at a time
when it may be desirable to do so, or at any other time;

 

8. The Releasor shall not sell, assign, encumber or transfer all or any part of
the Shares, the Repriced Warrants and the Warrant Shares (except a transfer upon
his death, incapacity or bankruptcy or a transfer without consideration to his
spouse and/or children and/or a trust for the benefit of such family members),
unless the Company has determined, upon the advice of counsel for the Company,
that no applicable federal or state securities laws will be violated as a result
of such transfer and that the



--------------------------------------------------------------------------------

Company may require an opinion of counsel acceptable to the Company to the
effect that such transfer or assignment (a) may be effected without registration
of the Shares, the Repriced Warrants and the Warrant Shares under the Act, and
(b) does not violate any applicable federal or state securities laws; and,

 

9. The Releasor expressly represents, warrants and agrees that, in connection
with the conversion set forth hereunder, the Company is relying upon the
Releasor’s representations and warranties as contained herein and that the
foregoing representations and warranties are true as of the date hereof and the
Releasor shall give prompt written notice of any change in the foregoing
representations and warranties to the Company.

 

The Releasor hereby declares that the Releasor voluntarily accepts the
above-mentioned consideration for the purpose of making a full and final
compromise, adjustment, release and settlement of the Claims.

 

Piggy-Back Registration Rights.

 

If at any time prior to December 5, 2006, the Company shall determine to prepare
and file with the Commission a registration statement, or amend an existing
registration statement relating to an offering for its own account or the
account of other shareholders of the Company under the Securities Act of 1933,
as amended, (the “Act”) of any of its equity securities, other than on Form S-4,
Form S-8 or any similar short-form registration which may not be available at
such time (each as promulgated under the Act) or their then equivalents relating
to equity securities to be issued solely in connection with any acquisition of
any entity or business or equity securities issuable in connection with the
stock options or other employee benefit plans, then the Company shall send to
the Releasor a written notice of such determination and, if within fifteen (15)
days after the date of such notice, the Releasor shall so request in writing,
the Company shall include in such registration statement all or any part of the
Shares and the Warrant Shares such Releasor requests to be registered, subject
to customary underwriter cutbacks and lock-ups as would be applicable to the
officers and the directors of the Company. The Releasor further understands and
agrees that the Company undertakes no obligation to maintain the effectiveness
of such registration statement with a current prospectus available after the
earlier of: (i) March 5, 2007, or (ii) such time as all of the Shares and the
Warrant Shares have been sold.

 

No provision of this Release may be amended, modified or waived except by a
written instrument executed by the Releasor and the Company.

 

If any term or provision of this Release is held to be illegal or invalid, such
illegality shall not affect the remaining terms or provisions hereof, and each
term and provision of this Release shall be enforced to the fullest extent
permitted by law.

 

The Releasor further understands, covenants, and agrees that the delivery of the
above-mentioned consideration does not constitute an admission of any liability
whatsoever by any person or party with respect to the Claims. The Releasor
further understands, covenants, and agrees that the terms and conditions of this
Release constitute the full and complete understandings, agreements, and
arrangements of the parties with respect to the subject matter hereof, that
there are no other agreements, covenants, promises, or arrangements other than
those set forth herein, and that this Release will be construed and governed by
Florida law.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Releasor and the Company have caused this Release to be
duly executed and delivered as of this      day of December, 2004.

THE RELEASOR

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    THE COMPANY

By:

 

 

--------------------------------------------------------------------------------

     

Name:

   

Title:

   